Citation Nr: 1702054	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-03 012	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral sensorineural hearing loss.  

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty to include the period from June 1954 to June 1957.  See Form DD 214 and Form DD 215.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2012, and a Statement of the Case was issued in December 2012.  Although a Form 9 Appeal is not associated with the Veteran's file, the RO, in a deferred rating decision dated in January 2016, noted that the Veteran's Form 9 Appeal had been received on January 30, 2013 and asked that a copy of the document be added to the file.  Further, the Veteran's claims for service connection for bilateral sensorineural hearing loss and tinnitus were certified to the Board.  See October 2015 Form 8 Certification of Appeal & Percy v. Shinseki, 23 Vet. App. 37 (2009) (by treating the matter as if it were part of the timely filed Substantive Appeal, VA waived any objections it might have had to the timeliness of filing).  In December 2016, the Veteran was scheduled to have a Board hearing but did not report for the hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

On November 28, 2016, prior to the promulgation of a decision in the appeal, notification was received from the Veteran requesting withdrawal of his appeal for service connection for bilateral sensorineural hearing loss and tinnitus.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for bilateral sensorineural hearing loss and tinnitus by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in November 2016, in a document titled "Personal Appearance Verification" for a Board hearing scheduled for December 13, 2016, the Veteran asked that all his issues on appeal be dropped.  He noted that he did not know where to send the withdrawal and requested that the appropriate office be notified.  Thus, the Veteran has withdrawn his appeal for service connection for bilateral sensorineural hearing loss and tinnitus.  There remain no allegations of errors of fact or law for appellate consideration of these claims.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.


ORDER

The appeal for service connection for bilateral sensorineural hearing loss and tinnitus is dismissed.




		
THERESA M. CATINO
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


